DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 1/22/2021 is acknowledged.
Claims 1,7,9,13,17,19,31,34,36, and 39 are amended.
Claims 8,18,21-30,35, and 40 are cancelled.
Claims 1-7,9-17,19,20,31-24, and 36-39 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7,9-17,19,20,31-24, and 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge (US 20190349023) in view of Yin (US 20190052422) and Andersson (US 20190140806).
Re claim 1:
Ge discloses determining locations for a number of Demodulation Reference Signal (DM-RS) symbols to be transmitted in frequency hops within a scheduling unit of a channel included in a slot or mini-slot (Fig.4 ref. 410 A terminal device determines a current mode of a resource scheduling unit and ref. 420 The terminal device performs DMRS mapping based on a DMRS pattern corresponding to the current mode), 
wherein the determined locations of the DM-RS symbols in (Fig.4 ref. 410 A terminal device determines a current ), and 
wherein a last DM-RS symbol is determined to be positioned one symbol prior to a last symbol (Fig.10,12 and 13 where the last DMRS is one symbol prior to the last symbol and Para.[0278]  Specifically, the DMRS in the first frequency band occupies a location of an X.sup.th symbol from last, and therefore the DMRS in the second frequency band similarly occupies the location of the X.sup.th symbol from last); and 
transmitting the number of DM-RS symbols in the scheduling unit based on the determined locations (Fig.4 ref. Send data and Para.[0147]  Specifically, a transmit end device (which is, for example, a network device during downlink transmission or a terminal device during uplink transmission) sends, based on a DMRS pattern, a DMRS and data that are precoded).
As shown above, Ge discloses determining a DMRS pattern (“location”) based on a transmission mode, which is based on the length (“duration”) of a scheduling unit.  Ge does not explicitly disclose determining the position in each frequency hop.
Yin discloses determining the position in each frequency hop (Fig. 18-19B show example DMRS locations based on varying lengths of scheduling unit and Para.[0272]  Then, the DMRS positions are determined based on the length of each hop from the basic building blocks of each length and the number of DMRS configured for each hop if applicable – where a basic building block is a “scheduling unit”).
Ge and Yin are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ge to determine a DMRS location based on the duration of a scheduling unit as taught by Yin in order to allow more flexible UE multiplexing and UCI payload sizes (Yin Para.[0058]).
As shown above, Ge discloses transmitting data and DMRS.  However, Ge does not explicitly disclose the last symbol carrying scheduled data.
Andersson discloses the last symbol carrying scheduled data (Para.[0138]  However, OFDM -symbols with data trailing the OFDM -symbol comprising the last DMRS may be received after the decoding of the OFDM symbol has begun and Para.[0147]  However, in some embodiments, there is typically one or a few OFDM-symbols before the first OFDM -symbol with DMRS and after the last, e.g. the second, OFDM-symbol with DMRS).
Ge and Andersson are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ge to explicitly show a last symbol includes data as taught by Andersson in order to explicitly shown what is well-known to one of ordinary skill in the art and to improve network performance (Andersson Para.[0007]).


Re claim 2:
Ge discloses wherein determining the locations comprises determining that a first DM-RS symbol be positioned at a front load position within the scheduling unit, and wherein transmitting the number of DM-RS symbols comprises transmitting the first DM- RS symbol at the front load position based on the determined locations (Para.[0080]  determining, by a communications device by using indication information of additional DMRS, a DMRS pattern corresponding to a frequency hopping mode, where the additional DMRS is DMRS located after a front-loaded DMRS).
Re claim 3:
Ge discloses wherein determining the locations further comprises determining that a third DM-RS symbol be positioned between the first DM-RS symbol and the last DM-RS symbol within the scheduling unit, and wherein transmitting the number of DM-RS symbols comprises transmitting the third DM- RS symbol at a symbol location between the first DM-RS symbol and the last DM-RS symbol within the scheduling unit (Fig. 13).
Re claim 4:
Ge discloses wherein determining the locations further comprises determining that a third DM-RS symbol be positioned within the scheduling unit at an equal distance from the first DM-RS symbol and the last DM-RS symbol (Fig.13).
Re claim 5:
Ge discloses wherein determining the locations further comprises determining that a third DM-RS symbol be positioned between the first DM-RS symbol and the last DM-RS symbol within the scheduling unit such that a first spacing between the first DM-RS symbol and the third DM-RS symbol and a second spacing between the third DM-RS symbol and the last DM-RS symbol differ by one symbol (Fig. 13).
Re claim 6:
Ge discloses wherein determining the locations further comprises determining that a third DM-RS symbol and a fourth DM-RS symbol be positioned midway between the first DM-RS symbol and the last DM-RS symbol within the scheduling unit, and wherein a spacing between any two consecutive DM-RS symbols within the scheduling unit is the same or different by a maximum of one symbol (Para.[0250]  It should be understood that, a case in which L is equal to 4 or another value may be similar to the foregoing case in which L is equal to 2 or 3. To avoid repetition, details are not described herein again one by one and Fig.13 shows the same spacing or different spacing).
Re claim 7:
Ge does not explicitly disclose wherein the determined locations are further based on one or more of a number of control symbols in the slot or mini-slot, a number of guard symbols in the slot or mini-slot, or a number of symbols carrying scheduled data.
Yin discloses wherein the determined locations are further based on one or more of a number of control symbols in the slot or mini-slot, a number of guard symbols in the slot or mini-slot, or a number of symbols carrying scheduled data (Fig. 18-19B show example DMRS locations based on varying lengths of scheduling unit and Para.[0272]  Then, the DMRS positions are determined based on the length of each hop from the basic building blocks of each length and the number of DMRS configured for each hop if applicable – where a basic building block is a “scheduling unit”).
Ge and Yin are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ge to determine a DMRS location based on a number of (Yin Para.[0058]).
Re claim 9:
Ge discloses wherein a same pattern of DM-RS positions is determined for each frequency hop within the scheduling unit (Para.[0037]  Optionally, in an implementation of the first aspect, N.sub.1=N.sub.2, and locations of the N.sub.1 symbols in the first frequency band are symmetrical with locations of the N.sub.2 symbols in the second frequency band).
Re claim 10:
Ge discloses wherein the apparatus comprises at least one of a base station or a user equipment (Fig.1 and Fig. 4 ref. Terminal Device and Network device).
Re claim 11:
Ge discloses wherein the channel is one of a physical downlink shared channel (PDSCH) or a physical uplink shared channel (PUSCH) (Para.[0004]  a DMRS used for a physical uplink shared channel (PUSCH)).
Re claim 12:
Ge discloses wherein a duration of the scheduling unit is smaller than 14 symbols (Para.[0012]  It should be further understood that, one resource unit in this embodiment of this application may include n symbols, where n is an integer greater than or equal to 2. For example, n is 7, 14, or any value of 2 to 13, and this embodiment of this application is not limited thereto).
Re claim 13:
	Claim 13 is rejected on the same grounds of rejection set forth in claim 1 from the perspective of an apparatus.  Ge discloses memory and a processor (Para.[0092]).

Re claim 14:  
Claim 14 is rejected on the same grounds of rejection set forth in claim 2.
Re claim 15:  
Claim 15 is rejected on the same grounds of rejection set forth in claim 3.
Re claim 16:  
Claim 16 is rejected on the same grounds of rejection set forth in claim 4.
Re claim 17:  
Claim 17 is rejected on the same grounds of rejection set forth in claim 7.
Re claim 19:  
Claim 19 is rejected on the same grounds of rejection set forth in claim 9.
Re claim 20:  
Claim 20 is rejected on the same grounds of rejection set forth in claim 10.
Re claim 31:  
Claim 31 is rejected on the same grounds of rejection set forth in claim 1.
Re claim 32:  
Claim 32 is rejected on the same grounds of rejection set forth in claim 2.
Re claim 33:  
Claim 33 is rejected on the same grounds of rejection set forth in claim 3.
Re claim 34:  
Claim 34 is rejected on the same grounds of rejection set forth in claim 7.
Re claim 36:  
Claim 36 is rejected on the same grounds of rejection set forth in claim 1.
Re claim 37:  
Claim 37 is rejected on the same grounds of rejection set forth in claim 2.
Re claim 38: 
Claim 38 is rejected on the same grounds of rejection set forth in claim 3.
Re claim 39:  
Claim 39 is rejected on the same grounds of rejection set forth in claim 7.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,13,31, and 36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615.  The examiner can normally be reached on 8:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD S ADHAMI/Primary Examiner, Art Unit 2471